Bartlett, J.
If the allegations as to the seizin, possession and tenancy of the defendant’s wife were omitted, there would be left a good plea of non-tenure general. Jackson on Keal Act. 93; Story’s Pl. 382.
In Albin v. Lord, 39 N. H. 203, it was held that under the act of 1846 (Laws of 1846, ch. 327) a married woman holding property to her sole and separate use, free from the interference or control of her husband, “ was to be treated and regarded, to all intents and purposes, as a feme sole,” so far as such property was concerned. There is nothing then in the plea that shows the defendant in possession of the demanded premises, and we need not inquire whether, in pleading the seizin of a married woman to her sole and separate use, it is necessary to set forth the facts, which under the statute authorize her so to hold, for if the allegations as to her seizin, possession and tenancy are insufficient, they may be rejected. 1 Chit. Pl. 229, 230; Lyman v. Dodge, 13 N. H. 202.
Another question has been suggested in the argument, but as it does not arise upon the case, we have not considered it.

The demurrer must he overruled.